/l\\

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA
Criminal Action No. 0

l
l

4icr468

"' (CKK)(AK

TYRONE J. SANDERS

Defendant.

ORDER

F|LED
l JuN2920n9

NANCY MAYER WH|TT!NGTON. Cl£RK
U.S, DISTRICT COURT

This case comes before the Court upon the receipt of a Report and Recommendation dated

June l7, 2009, from Magistrate Judge Alan Kay. No objections to the M
Recommendation have been received by the Court.

Accordingly, it is this gay of June 2009,

ORDERED that the Report and Recommendation filed June l7, 2

case is hereby ADOPTED and Defendant’s supervised release is REVOK

gistrate Judge’s Report and

009, in the above-captioned

ED. It is,

FURTHER ORDERED that a SENTENCE shall be addressed and imposed at a Court hearing

on J\L/ 14, 2002, at l l:00 a.m. in Courtroom ZS-A.

COLLEEN KOLLA§-KOTELL§ §

United States District Judge

Copies to:

Mary Petras, AFPD

Angela George, AUSA

Van Hoang, Probation Officer
Magistrate Judge Alan Kay